JUDGE PETERS
delivered the opinion os' the court:
Upon an examination of the order binding the two boys, Henry and Wesley Lamb, it is found to state all the facts under the statute necessary to give the county court jurisdiction to apprentice them; and it appears from the evidence that they have no parents, and that the master to whom they were bound is a man of good moral character, with the means to provide well for their comfort, and qualified to bring them up in moral courses; *214teach them industrious habits; and, furthermore, that he was their former owner, they having been slaves until the adoption of the Constitutional Amendment, by which they were emancipated.
The two colored men who resisted the order, one of whom is the uncle and the other married the aunt of the boys, have shown themselves to be men of good character and industrious habits; but one of them has a large family of children, and does not own a residence, and neither of them is shown to be as competent to take charge of the boys as the man to whom the} are bound. And, in addition to the facts stated by-the fourth section of the act of 16th February, 1866. entitled “An act to amend article 1, chapter 64, Revised Statutes, title ‘Master and Apprentice’” (Myers’ Sup., 729), it is provided that when a minor is a negro or a mulatto, it shall be the duty of the court, in apprenticing such minor, to give the preference to the former owner of said minor if the owner shall request it, provided he shall be a suitable person. It was therefore the duty of the court to bind the orphans to appellee.
Wherefore, the order and judgment of the county court are affirmed.